Citation Nr: 1617491	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the right knee.

3.  Entitlement to service connection for a low back disability, to include as secondary to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a November 2011 Travel Board hearing; the hearing transcript is of record.

The Board remanded the appeal in March 2013 and July 2014 for additional development, which included a remand for supplemental opinion to address the Veteran's claimed right knee disability and for the issuance of a supplemental statement of the case.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand instructions in completing the requested development and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDINGS OF FACT

1.  The Veteran did not have chronic right knee arthritis symptoms in service and continuous symptoms after service separation and arthritis in the right knee did not manifest to a compensable degree within one year of separation from service.
2.  A currently diagnosed right knee disability was not incurred in service.

3.  Left knee strain and low back strain were not incurred in service, and are not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a low back disability are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An August 2010 VCAA notice letter provided adequate preadjudicatory notice to the Veteran addressing his service connection claims.    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA and private treatment records, private medical opinions, VA examinations and opinions, lay evidence and Board hearing testimony.  The Veteran was afforded a VA examination in May 2010 to address his right knee disability, and supplemental opinions were provided in May 2013 and August 2014.  The Board finds that, cumulatively, the VA examination and opinions obtained are adequate because the examination was performed by a medical professional, and the opinions were based on a review and discussion of the evidence of record and history and symptomatology from the Veteran, and physical examination of the Veteran.  The Board finds that the May 2010, May 2013, and August 2014 VA opinions were based on review of the record and a fully accurate factual background.  The May 2010 VA examiner stated in the examination report and in a May 2013 supplemental opinion that the record was reviewed, cited findings from the documented in service injury, and described in detail the Veteran's own history provided during examination with regard to his injury and report of intermittent knee pain post-service.  The August 2014 VA opinion, provided by a different examiner, also noted a review of the claims file and specifically addressed the etiology of the Veteran's right knee disability in light of the questions as to chronicity and continuity of symptomatology, and addressed the more recent June 2013 private opinion.  

The Board finds that the AOJ substantially complied with the March 2013 remand order in obtaining the May 2013 and August 2014  supplemental opinions, and that the August 2014 VA opinion sufficiently addressed the Veteran's own lay assertions as to chronicity of symptomatology in service and continuity of symptomatology post-service.  While the VA examiner found, based on findings from service treatment records and post-service treatment history that the Veteran's right knee symptoms were not chronic in service or continuous post-service, the Board finds that this is consistent with the Board's own findings.  In this case, the Board finds that the Veteran has not been credible in describing the nature of his injury in-service or extent of treatment in service, and has not established chronicity of symptomology by his lay statements and testimony.  Accordingly, the Board finds that the opinions or record are sufficient to address the question of direct service connection for the right knee and an additional remand is not necessary to address the lay evidence of record.   

Because service connection for a right knee disability has not been established, the Board finds that an additional medical opinion is not necessary to address whether current left knee or low back disabilities are aggravated by the right knee.  Moreover, the Veteran does not contend that left knee or low back disabilities were incurred directly in service, and there is no indication that the Veteran suffered an event, injury or disease of the left knee or low back in service to warrant a remand for an opinion regarding direct service connection.  Cf. McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends that a currently diagnosed right knee disability is related to a right knee injury involving a sand blaster in service.  He contends that diagnosed left knee and low back disabilities are related to the claimed right knee disability.  

After a review of all the evidence, the Board finds that right knee, left knee, and low back disabilities were not incurred in service.  The Veteran has a current diagnosis of arthritis in the right knee, with a history of surgery to the right knee for a meniscal tear in 2008 and recurrence of the meniscal tear shown on MRI.  Private treatment records reflect complaints of left knee pain and low back pain.  The Veteran was diagnosed with left knee strain and lumbar strain during a May 2010 VA examination.    

Service treatment records show that the Veteran was seen for in the emergency room for right knee pain in January 1993.  The Veteran stated, at the time, that he dropped a sandblasting gun and was blasted in the right knee.  The Veteran was found to have a laceration to the right knee, four inches in length and one inch in width, without discoloration.  He had minimal blood loss and full range of motion in the knee.  The wound was cleaned with Betadine, an antiseptic solution, was dressed and wrapped, and the Veteran was given instructions on hygiene.  The Veteran was given 24 hours light duty.  No further treatment or complaints relating to the right knee were indicated in service.  Service treatment records do not identify any injury, diagnosis, or treatment relating to the left knee or lumbar spine in service.  

In a June 2008 statement, the Veteran reported that he had a right knee injury in service from a sand-blasting hose that was out of control which hit his right knee.  In a July 2008 statement, he reported that the blaster was put down, that it did not automatically turn off as it was supposed to, and that it blasted his knee causing skin to rip off.  He reported having knee pain ever since that day.  

During a June 2008 VA examination, the Veteran also described his treatment in service, reporting that he was sent to the base emergency room for some kind of knee procedure, and reported that he was sent back with three weeks of light duty.  

During November 2011 Board hearing testimony, when asked if he tore his meniscus during the injury in service, the Veteran indicated, "no," and attempted to describe some type of procedure in service, stating, "they went in and I don't exactly... I was out when they went in and did whatever they did because it was a pretty bad injury."  When asked if it was a surgical procedure, the Veteran stated, "Yes, they did something and I don't know exactly what they did."  The Veteran reported that he was then bandaged and put on "light duty for a while" and then received physical therapy.  The Veteran also reported that he received treatment for the right knee on two occasions after the incident so that he could get cleared.  

The Board finds that while the Veteran is competent to describe a right knee injury in service, however, the Board finds that his statements describing the nature of the injury and his treatment in service are not credible as they are inconsistent with findings in service treatment records which clearly document the January 1993 treatment.  While the Veteran has described an injury requiring some type of "procedure" in service, indicating in Board hearing testimony that he did not know what the procedure was because "I was out when they went in and did whatever they did," service treatment records do not note any loss of consciousness and show that the Veteran was able to report to the treating health care provider at the time of the injury that he dropped a sandblasting gun and was blasted in the right knee.  No surgical or other procedure was shown in service, and instead, service treatment records show that the Veteran had a laceration with minimal bleeding that was simply cleaned and dressed.  Moreover, while the Veteran testified that he was on light duty "for a while," and reported during the June 2008 VA examination that he was given three weeks light duty, service treatment records show that the Veteran was given only 24 hours light duty and instructions on how to keep his laceration wound clean.  While the Veteran reported that he received treatment for the right knee on two occasions after the incident, service treatment records show no continued treatment or complaints relating to the right knee in service, and there is no indication that he received physical therapy for the knee as he reported during November 2011 hearing testimony.    

The Board finds that service treatment records are complete and show that the Veteran was seen on one occasion for a right knee laceration in service, with no further complaints to the right knee in service, and there was no treatment that could be related to an orthopedic injury of the knee shown in service.  While the Veteran reported that he was seen for follow up treatment on two occasions, was given light duty for three weeks, and underwent some procedure to the right knee after his injury, the Board finds that his statements are not credible as such treatment is not shown in his service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Service treatment records dated from January 1993 up until the Veteran's separation from service in 1996 show that the Veteran was treated for various physical complaints and illnesses, included a laceration to the head and a laceration to the hand.  The Board finds that had the Veteran been given more than 24 hours light duty, physical therapy, or follow-up treatment for knee pain, such would have been shown in his medical record.  Instead, treatment records dated from 1991 to 1996 make no mention of diagnosis or treatment for the right knee, and no further complaints were noted at separation.  The Board finds the inconsistencies in the Veteran's statements with findings in the record weight against his credibly.  

The Board finds that the Veteran did not have chronic symptoms of a right knee disability in service or continuous symptoms after service separation, and the Board finds that arthritis did not manifest in service or within one year of service separation.  While the Veteran described right knee pain symptoms in service since his injury in lay statements and testimony, as noted above, no complaints relating to the right knee were noted after treatment in January 1993.  The Veteran did not seek any treatment for his right knee from the date of his separation from service until approximately 2007.  In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the other evidence of record, including the lack of chronicity of symptoms in service, and continuity of symptomatology post-service, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology is one factor, along with evidence showing numerous inconsistent statements made with regard to the nature of the Veteran's in-service injury and treatment, that the Board has considered in finding that the Veteran's statements, made in support of his claim for compensation, are less probative than the other evidence of record on the question of chronicity and continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have an orthopedic injury to the knee in service, and the Board finds that arthritis was not diagnosed until many years after service separation.

The Board finds that the weight of the evidence does not establish a nexus between the Veteran's current right knee disability and a right knee laceration injury in service.  The earliest post-service evidence showing treatment for a current right knee disability is dated in 2007, many years after service separation.  VA treatment records show that the Veteran was treated for osteoarthritis and a small posterior tear in the medial meniscus with a history of arthroscopic surgery.  Dr. H-B. indicated in a June 2013 opinion that he had been treating the Veteran for knee pain since May 2007.  

Private treatment records from the Tampa Bay Bone and Joint Centers dated in June 2008 show that the Veteran reported a long history of knee pain which he related to a 1993 sand-blasting accident in service.  While Dr. W.B. stated that this incident "could be" a direct cause of the Veteran's chronic knee pain, the Board finds that this opinion is too speculative to establish a medical nexus, particularly where it is based solely on the Veteran's own report regarding the nature of his injury in service, which the Board has found to is not credible.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)

A May 2010 VA examiner opined, based on the history of injury shown by service treatment records and post-service treatment records, that the Veteran's current right knee disability was not the same as, or a result of the right knee injury shown during active duty.  The VA examiner reasoned that the injury the Veteran sustained in service was only a superficial laceration as documented in service treatment records, and further reasoned that the current visible residual scar was located four centimeters above the knee joint line which supports that the initial injury did not involve the right knee joint itself.  Findings from service treatment records were described and the VA examiner noted, consistent with the Board's own findings, that in numerous entries after the incident, service treatment records failed to document any chronic or recurrent right knee problem and that a separation examination was completely silent for any right knee disability.  

The Board finds, that in rendering this opinion, the May 2010 VA examiner specifically noted the right knee injury as shown in service treatment records, and findings from relevant service treatment records showing no further complaints after the injury. The VA examiner also considered the Veteran's own report with regard to his injury in service, which was inconsistent with the findings reported in service treatment records, and the Veteran's report of progressively worsening pain in the right knee while working as a mail carrier post-service.  The same VA examiner provided a supplemental medical opinion in May 2013 based on a review of the record.  The VA examiner indicated disagreement with the June 2008 private opinion, and reiterated that service treatment records documented that the 1993 in-service injury caused only a superficial laceration above the right knee joint, and not to the knee joint itself as evidenced by the scar located four centimeters above the knee joint line.  The VA examiner reasoned that there was no chronic or recurrent right knee pain after the injury or at separation, and reasoned that the Veteran's injury in service was a soft tissue injury, and not an injury to the knee joint. 

In a June 2013 opinion, the Veteran's private treating physician, Dr. H-B., opined that the Veteran's right knee disability was more likely than not caused by the January 1993 injury in service.  Dr. H-B. noted in his opinion that the Veteran was treated in service when he dropped an "out-of-control" sand-blasting hose/gun and had a laceration to his right knee.  While he reasoned that the area of the injury was in the vicinity of the right knee joint, he provided in a comments section, that the Veteran had stated that he had been symptomatic with pain since the accident in service and reported that his right knee pain did not go away.  In this case, it is not clear, from a review of Dr. H-B.'s opinion, whether service treatment records were reviewed in full, but it does appear, based on his statements, that a January 1993 treatment report was reviewed.  

An August 2014 supplemental medical opinion provided by a different VA examiner shows that the record was reviewed.  The August 2014 VA examiner opined that the Veteran's right knee disability was less likely than not caused by service.  He reasoned that service treatment records did not support that the Veteran's in-service injury was a chronic medical condition, shown to be persistent, or associated with residuals or complications after the Veteran left service.  He cited findings related to the Veteran's treatment for a January 1993 laceration, but stated that the record showed no further treatment after that date.  He also noted that on an April 1996 report of medical history associated with the Veteran's separation examination, he reported no problems with the knee and there were no knee problems noted on physical examination.  The VA examiner reasoned, therefore, that chronicity of symptomatology was not established for the Veteran's right knee condition as there were no ongoing visits in service.  The VA examiner further reasoned that there was no continuity of symptoms after service.  In reviewing record, the VA examiner noted that a June 2008 private treatment record showed a right knee meniscal tear with no history of recent trauma, but there was a history of progressive right knee pain.  The VA examiner reasoned that a meniscus tear is usually caused by twisting or turning quickly, and tears could occur with lifting or playing sports.  He also reasoned that meniscal tears occurred more easily with age.  The VA examiner opined, therefore, that because the condition was diagnosed approximately 12 years post-service, it was more likely that the aging process and other activities encountered in daily life contributed to the condition.  The VA examiner stated that the sand-blasting injury in service only resulted in a superficial laceration with no underlying joint damage shown.  Moreover, the VA examiner opined that had there been an associated knee joint injury or meniscal tear, reasoning that this would have manifested on or near the time of the injury and this was not the case as demonstrated in the Veteran's clinical course in service. 

The August 2014 VA examiner also commented on Dr. H-B.'s June 2013 opinion, stating that the opinion was offered on the basis of injury in the vicinity of the right knee joint.  However, the opinion did not take into account information in the Veteran's service records with regard to what actually happened at the time of the accident, the physical appearance of the right knee, the Veteran's clinical course during service, and the lack of knee problems at service separation, and the absence of clinical problems requiring treatment shortly after service. 

While there is some conflicting evidence of record, the Board finds that the weight of the evidence shows that the Veteran's currently diagnosed right knee arthritis and meniscal tear is not related to service or a sandblasting injury in service.   The Board finds that the evidence provided by May 2010, May 2013, and August 2014 VA opinions are more probative than Dr. H-B.'s June 2013 opinion.  According to United States Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the VA opinions of record are based on a fully accurate factual background, to include consideration of findings in service with regard to the Veteran's actual injury and treatment, and lack of follow-up treatment in the remaining years of service as shown by the record.  VA examiners also considered the specific location of the injury as indicated by the Veteran's residual scar, which was above the joint line, the lack of any findings as to an orthopedic injury in service, and the chronicity of events in service and post service, including that likelihood that the Veteran would have had earlier knee treatment and complaints shown had he sustained a torn meniscus in service.  In this case, the Board finds that the Veteran has not been credible in describing his in-service injury, the nature of treatment in service, and he is not credible in describing the assignment of light duty for more than 24 hours after his injury, undergoing physical therapy, or in identifying follow-up treatment for the knee, and is not credible in identifying chronic symptoms in service or continuous symptoms post-service.  Because the Veteran is not shown to be credible in this case, the Board finds that to be probative, medical opinion evidence must be based on a full review of the record, and not on his lay statements.  The Board finds that the VA opinions in this case are based on fully accurate background and cite specific findings in service treatment records and post-service treatment records in support of their opinions.  

Conversely, while Dr. H-B. referenced the January 1993 treatment note, he reasoned, simply, that the Veteran's right knee injury was related to his in-service injury based on the laceration in the "vicinity" of the knee joint.  Dr. H-B., however, did not address probative evidence showing that the residual laceration scar was four centimeters above the knee joint.  He also appeared to base his opinion, in part, on the Veteran's own description of his in-service injury and his report of chronic knee pain in service and post-service.  Because the Veteran's own reported history differs significantly with the history as provided in service records, the Board finds that it is not credible.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

The Board finds that VA opinions in this case are well-reasoned, include a more thorough discussion of the evidence of record than the opinion by Dr. H-B., and consider multiple relevant factors in this case, to include the location and type of injury, lack of treatment in service contrary to the Veteran's own lay assertions, and lack of treatment shortly after service with citations to relevant evidence of record.  Accordingly, the Board finds that the VA opinions are more probative than that of H-B.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  For these reasons, the Board finds that the weight of the evidence does not establish a nexus between the Veteran's current right knee disability and service. 

While the Veteran asserts that his right knee disability is related to service, stating that he has always had symptoms present in the right knee since service, the Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus of a meniscal tear or arthritis in the knee to service where there was no evidence of a meniscal tear or arthritis in service.  Thus, the Board finds that her lay assertions attempting to relate such disability to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Left knee and low back disabilities were not incurred in service, and are not secondary to a service-connected disability.  Left knee and right hip injuries were not indicated in service, and evidence of record does not otherwise establish a nexus between currently diagnosed left knee and low back disabilities and service.  The Veteran contends that his left knee and low back disabilities are related to his right knee; however, as service connection for a right knee disability has not been established by the evidence of record, the Board finds that service connection cannot be established as secondary to the Veteran's right knee.  Accordingly, the Board finds that the weight of the evidence is against service connection for left knee and low back disabilities both a direct and secondary basis. 

Because the preponderance of the evidence is against the claim for service connection for right knee, left knee, and low back disabilities, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


